 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 WASSERMAN, JURISTA & STOLZ, P.C.
 110 Allen Road, Suite 304
 Basking Ridge, NJ 07920
 Phone: (973) 467-2700
 Fax: (973) 467-8126
 Counsel for Robert M. Pietrowicz
 LEONARD C. WALCZYK

 In Re:                                                  Chapter 13

 WILLIAM CHARLES HOVEY,                                  Case No. 19-28149

                                                         Honorable Rosemary Gambardella
                                        Debtors.
                                                         Hearing Date:


        APPLICATION IN SUPPORT OF STIPULATION AND CONSENT ORDER
                EXTENDING TIME TO OBJECT TO DISCHARGE


TO THE HONORABLE ROSEMARY GAMBARDELLA
UNITED STATES BANKRUPTCY JUDGE

          The application of Wasserman, Jurista & Stolz, P.C., attorneys for creditor, Robert M.

Pietrowicz, states as follows:

          1.       The undersigned firm is counsel for creditor, Robert M. Pietrowicz. Said creditor

agreed with counsel for the Debtor that, in exchange for adjourning hearings and motions currently

scheduled for November 20, 2019, that the deadline for objecting to Debtor’s discharge should be

likewise extended.

          2.       This request is made in consideration of the request of Debtor’s counsel for

additional time to respond to the motions and objections filed by creditor Pietrowicz.
          WHEREFORE, creditor Robert M. Pietrowicz respectfully requests that the Court enter

the Stipulation and Consent Order extending time to object to discharge submitted herewith.

                                                               WASSERMAN, JURISTA & STOLZ, P.C.
                                                               Counsel for Creditor, Robert M. Pietrowicz



                                                               By:     /s/ Leonard C. Walczyk           .
                                                                     LEONARD C. WALCZYK
DATED: November 14, 2019




S:\8584 William Charles Hovey\Application in Support of Consent Order.docx




                                                                   2
